  4:06-cr-03145-RGK-DLP Doc # 165 Filed: 08/03/20 Page 1 of 2 - Page ID # 523




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,                           )
                                                    )
                              Plaintiff,            ) Case No. 4:06-CR-3145
                                                    )
                   v.                               )
                                                    ) Hon. Richard G. Kopf
O'DARI ZANDAGHE WILEY,                              )
                                                    )
                              Defendant.            )

 MOTION FOR ADMISSION PRO HAC VICE OF ATTORNEY SHAWN F. SUMMERS

               The undersigned attorney, Shawn F. Summers, has agreed to represent Defendant

O’Dari Z. Wiley pro bono to assist him with his motion for compassionate release. Accordingly,

the undersigned attorney respectfully moves this Court for admission to appear pro hac vice in

Mr. Wiley’s case, pursuant to NEGenR 1.7(f).


               The undersigned attorney is a member of the bar of the Commonwealth of

Pennsylvania, with the license number 327471. He is also admitted to practice in the United

States District Court for the Eastern District of Pennsylvania.


               The undersigned attorney affirms that, as an officer of the United States District

Court for the District of Nebraska, he will demean himself faithfully, uprightly, and according to

law; and he will support, uphold, and defend the Constitution of the United States of America.
  4:06-cr-03145-RGK-DLP Doc # 165 Filed: 08/03/20 Page 2 of 2 - Page ID # 524




Date: August 3, 2020

                                    Respectfully submitted,



                                    /s/ Shawn F. Summers
                                    Shawn F. Summers
                                    Pennsylvania Bar No. 327471
                                    BALLARD SPAHR LLP
                                    1735 Market St., 51st Floor
                                    Philadelphia, PA 19103
                                    Telephone: 215.864.8347
                                    Facsimile: 215.864.8999
                                    E-mail: summerss@ballardspahr.com

                                    Attorney pro bono for O’Dari Z. Wiley




                                       2
